DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 10 are amended. Claims 1-15 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gulsun et al., US 9,767,557 in view of Florin et al., US 2007/0041647.
 	Regarding claim 1, Gulsun discloses a method for generating a textual description of a medical image (Fig. 1; col 1, lines 32-34; a method and system for automated vascular disease detection and characterization (i.e., text description) in medical images), comprising: 
 	receiving a medical image and associated tags (col. 4, lines 10-20 and col. 5, lines 10-15; the classification result may also be a multi-class label (i.e., tags), e.g., for plaque type classification (e.g., calcified, non-calcified, mixed), or a continuous value, e.g., for stenosis grading regression. A stenosis location and grading is clinically determined), the medical image comprising an anatomical region and a remainder of the image, the anatomical region comprising one or more abnormalities (Fig. 1; col. 2, lines 39-59; a 3D computed tomography angiography (CTA) image of the patient is received. The CTA image includes at least one vessel of interest (e.g., coronary artery, renal artery, cerebral artery, etc.) of the patient and the remainder of the CTA image. the coronary artery 100 contains vascular abnormalities 102, 104, and 106, each of which is a non-calcified plaque); 
 	segmenting the anatomical region in the received medical image from the remainder of the image (Fig. 1; col. 2, lines 44-46; the coronary artery 100 contains vascular abnormalities 102, 104, and 106, each of which is a non-calcified plaque. In Figure 1, the coronary artery 100 is “segmented” from the heart); 
 	identifying at least one of the one or more abnormalities in the segmented anatomical region (Fig. 1; col. 2, lines 39-46 and col. 4, lines 4-13; detect and characterize vascular abnormalities, such as stenosis, plaques, etc., using sequential image context along a centerline of a vascular branch. The coronary artery 100 contains vascular abnormalities 102, 104, and 106, each of which is a non-calcified plaque); 
 	extracting one or more features from the identified abnormality using tags (Fig. 1; col. 3, line 63-col. 4, lines 13; the feature vector is extracted for each 2D cross-section image; the classification result may also be a multi-class label (i.e., tags), e.g., for plaque type classification (e.g., calcified, non-calcified, mixed), or a continuous value, e.g., for stenosis grading regression); 
 	generating, using the extracted features and a trained text generation model, a textual description of the identified abnormality (Fig. 1; col. 5, lines 8-25; locations along the vessel centerline classified as abnormal can be provided … along with characterizations of the type of plaque and/or the severity of the abnormality); and 
 	reporting, via a user interface of the system, the generated textual description of the identified abnormality (Fig. 1; col. 5, lines 21-25; the vessel centerline classified as abnormal can be provided to the user or highlighted in a CTA image displayed on a display device, along with characterizations of the type of plaque and/or the severity of the abnormality).
 	Gulsun discloses claim 1 as enumerated above, but Gulsun does not explicitly disclose the Digital Imaging and Communications in Medicine (DICOM) tags as claimed.
 	However, Florin discloses the Digital Imaging and Communication in Medicine (DICOM) standard describes a file format for media storage and image distributions. The standard was created by the National Electrical Manufacturers Association (NEMA) to aid the distribution and viewing of medical images, such as CT scans, MRIs, and ultrasound. The DICOM format consists of a header portion and an image data portion (para 0005-0007).
 	Therefore, taking the combined disclosures of Gulsun and Florin as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Digital Imaging and Communication in Medicine (DICOM) standard as taught by Florin into the invention of Gulsun for the benefit of providing a more efficient method of importing and exporting DICOM image files (Florin: para 0021).
 	Regarding claim 2, the method of claim 1, Gulsun in the combination further disclose wherein the medical image is a three-dimensional image (col. 2, lines 53-55).
 	Regarding claim 3, the method of claim 1, Gulsun in the combination further disclose wherein identifying the abnormality in the segmented anatomical region further comprises localizing the identified abnormality in three-dimensional space (Fig. 1; col. 2, lines 44-55).
 	Regarding claim 4, the method of claim 1, Gulsun in the combination further disclose comprising the step of combining generated textual description from two or more identified abnormalities into a single textual description (Fig. 1; col. 2, lines 44-46; vascular abnormalities 102, 104, and 106, each of which is a “non-calcified plaque”).
 	Regarding claim 5, the method of claim 1, Gulsun in the combination further disclose wherein two or more extracted features are merged to generate a feature vector for the identified abnormality (col. 3, lines 63-67).
 	Regarding claim 6, the method of claim 1, Gulsun in the combination further disclose comprising the step of utilizing, by a clinician, the reported textual description for diagnosis or treatment (Fig. 1; col. 3, lines 8-10 and col. 5, lines 21-25).
 	Regarding claim 7, the method of claim 1, Gulsun in the combination further disclose comprising the step of training, using a training data set, the text generation model to generate a textual description from an identified abnormality (col. 2, lines 39-50 and col. 5, lines 1-29; neural networks are trained to perform automated vascular disease detection and characterization).
 	Regarding claim 8, the method of claim 1, Gulsun in the combination further disclose wherein the step of identifying at least one of the one or more abnormalities in the segmented anatomical region comprises a convolutional neural network and/or a long short-term memory (LSTM) network (Fig. 3A; col. 3, line 46-col. 4, line 16 and col. 5, lines 8-29).
 	Regarding claim 9, the method of claim 1, Gulsun in the combination further disclose wherein the step of generating a textual description of the identified abnormality comprises a long short-term memory (LSTM) network (Figs . 1 and 3A; col. 3, line 46-col. 4, line 16 and col. 5, lines 8-29).
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claims 8 and/or 9 above, and it is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
 	Regarding independent claim 1, Applicant argues that Gulsun in view of Florin fails to teach or suggest “segmenting of an anatomical region from a remainder of an image” as claimed. Examiner respectfully disagrees. As stated in the rejection above, Gulsun in view of Florin discloses vascular disease along a coronary artery. The coronary artery 100 contains vascular abnormalities 102, 104, and 106, each of which is a non-calcified plaque. The non-calcified plaques 102, 104, and 106 are classified as moderate, critical, and mild, respectively (Fig. 1; col. 2, lines 43-50). Figure 1 illustrates the coronary artery 100 contains vascular abnormalities 102, 104, and 106 which are separated or divided into segments (i.e., segmenting) and classified as moderate, critical, and mild in rectangle boxes (right-handed side of Figure 1).
 	The MPEP 2111 states that the USPTO must employ the “broadest reasonable interpretation" of the claims. With the broadest reasonable interpretation, Examiner interprets the claimed “segmenting of an anatomical region from a remainder of an image”, in light of the specification, as the coronary artery 100 contains vascular abnormalities 102, 104, and 106 which are separated or divided into segments (i.e., segmenting) and classified as moderate, critical, and mild in rectangle boxes.
 	Therefore, the claimed “segmenting of an anatomical region from a remainder of an image”  reads on the disclosures of Gulsun in view of Florin.

 In view of the above arguments, the Examiner believes all rejections are proper and are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665